DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/03/2021 is acknowledged.
Applicant has overcome the objection to the drawings by virtue of the submitted replacement drawings.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-17
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-17
Currently rejected claims: 1-17
Allowed claims: None

Drawings
The drawings were received on 09/03/2021. These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (with citations to the present specification, published as U.S. 2019/0327989 A1) in view of Richter et al. (U.S. 2013/0059055 A1).
Regarding claim 1, Applicant admits a prior art method for pasteurizing milk (Fig. 1, [0032], [0042], “a standard milk pasteurizing system known in the art”) for cultured dairy 
introducing raw milk into a balance tank ([0042], Fig. 1, 102);
urging the milk through at least one regeneration module, the regeneration module comprising a heat exchange surface, whereby the preheated milk and a high temperature pasteurized milk flow in opposite directions on opposite sides of the heat exchange surface, whereby the preheated milk absorbs heat from the high temperature pasteurized milk ([0042], Fig. 1, 104);
urging the heated milk through a heating module, the heating module heating the milk to a pasteurization temperature ([0043], Fig. 1, 110);
urging the high temperature pasteurized milk through the regeneration module, whereby the high temperature pasteurized milk transfers heat to the incoming preheated milk, whereby the pasteurized milk cools ([0045]); and
urging the cooled pasteurized milk into a culture tank ([0047], Fig. 1, 122).
The admitted method also indicates an intent for the pasteurized milk to be used for cultured milk products ([0047]).
The admitted method does not comprise the steps of:
at least partially heating a preheating module with a warm water supply;
harnessing waste heat from at least one waste heat source module;
at least partially heating the preheating module with the waste heat from the at least one waste heat source module;
urging the raw milk through the preheating module, whereby the raw milk is preheated; or
the cooling of the milk as being to a culture temperature.
However, Richter et al. discloses that pasteurized liquids are usually filled into containers in a hot state ([0003]) and that the recovery of waste heat from product cooling for use in heating the following product is known in the art ([0004]). Richter et al. also discloses the collection of heating/cooling water from various stages and returning them to earlier stages corresponding to the respective temperature of the water in order to utilize the heat as efficiently as possible ([0005]).
It would have been obvious to one having ordinary skill in the art to modify the admitted prior art method to utilize any surplus waste heat in order to pre-heat any of the starting milk material closer to the temperature necessary for any stage of the process. A skilled practitioner performing a pasteurization process would be motivated to consult Richter in order to optimize the cost of the process as related to energy inputs. Since Richter discloses a general motivation to optimize heat recovery, the capture and re-application of any surplus heat in a pasteurization process would be obvious to a skilled practitioner. Accordingly, the cooling of the pasteurized milk only to a temperature that is desired for a subsequent process would be obvious to a skilled practitioner, such that the cooling of the pasteurized milk to a culture temperature would be obvious. Any remaining waste heat that may be collected from the culture process after fermentation is complete would likewise be obvious to apply to the starting raw milk in order to pre-heat it closer to the necessary temperature for pasteurization and utilize heat that would otherwise simply be lost in order to produce an energy-efficient method. The claimed steps of (a) at least partially heating a preheating module with a warm water supply; (b) harnessing waste heat from at least one waste heat source module; (c) at least partially heating the preheating module with the waste heat from the at least one waste heat source module; and (d) urging the 
As for claim 2, the admitted method discloses the incoming raw milk as having a temperature of about 38°F ([0042]).
As for claim 3, the admitted method discloses the pasteurization temperature as being about 188°F (specifically, approximately 194.5°F) ([0042]).
As for claim 5, Richter discloses a waste heat control system operable to regulate waste heat ([0026]).
As for claim 6, Richter discloses the waste heat control system as comprising a control valve (i.e., an adjustable flap) ([0030], [0039]).
As for claim 7, the admitted method discloses urging the milk through a homogenizing module after passing through the regeneration module ([0043]).
As for claim 8, the admitted method discloses urging the milk through a cream separator and/or a degasser after passing through the regeneration module ([0043]).
As for claim 9, the admitted method discloses urging the milk through a holding tube after passing through the heating module ([0043]).
As for claim 10, the admitted method discloses urging the milk through a booster pump after passing through the holding tube ([0043]).
As for claim 11, the admitted method discloses urging the raw milk through a regeneration module operable to heat the raw milk with surplus heat ([0042]). Though claim 11 requires an initial regeneration module and the main regeneration module, MPEP 2144.04 VI B indicates that the duplication of parts is prima facie obvious (“mere duplication of parts has no 
As for claim 12, the admitted method discloses culturing bacteria in the cooled pasteurized milk to produce a cultured dairy product ([0047]).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (with citations to the present specification, published as U.S. 2019/0327989 A1) in view of Richter et al. (U.S. 2013/0059055 A1) as applied to claim 1 above, and further in view of Henson et al. (U.S. 3,963,836).
Regarding claim 4, the admitted prior art and Richter disclose the method of claim 1, as well as that the pasteurized milk is introduced to a culture tank ([0047]), thus indicating the milk is known as being intended for production of a cultured milk product.
The cited prior art does not explicitly disclose the culture temperature as being about 86ºF.
However, Henson et al. discloses a cultured milk product, such as quark or yogurt, (C1, L9-L10) that is pasteurized (C4, L19-L20), wherein “[t]he inoculation step is usually carried out at a temperature best suited for the microorganism in use, for example between 20° and 35°C” (C5, L11-L14).
It would have been obvious to one having ordinary skill in the art to supplement the admitted prior art method with instruction related to the culturing step as taught in Henson et al. 
As for claim 13, Henson et al. discloses the production of yogurt (C1, L9-L10), which would thus be obvious when producing a cultured milk product according to the admitted prior art method.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (with citations to the present specification, published as U.S. 2019/0327989 A1) in view of Richter et al. (U.S. 2013/0059055 A1) and Henson et al. (U.S. 3,963,836).
Regarding claim 14, Applicant admits a prior art method for pasteurizing milk (Fig. 1, [0032], [0042], “a standard milk pasteurizing system known in the art”) for cultured dairy products ([0047]), where the method consists of:
introducing raw milk at a temperature of about 38°F into a balance tank ([0042], Fig. 1, 102);
urging the milk through at least one regeneration module, the regeneration module comprising a heat exchange surface, whereby the preheated milk and a high temperature pasteurized milk flow in opposite directions on opposite sides of the heat exchange surface, whereby the preheated milk absorbs heat from the high temperature pasteurized milk ([0042], Fig. 1, 104);
urging the heated milk through a homogenizing module ([0043]);
urging the heated milk through a heating module, the heating module heating the milk to a pasteurization temperature of about 188°F (specifically, approximately 194.5°F) ([0042]-[0043], Fig. 1, 110);
urging the milk through a holding tube ([0043]);
urging the milk through a booster pump ([0043]);
urging the high temperature pasteurized milk through the regeneration module, whereby the high temperature pasteurized milk transfers heat to the incoming preheated milk, whereby the pasteurized milk cools ([0045]); and
urging the cooled pasteurized milk into a culture tank ([0047], Fig. 1, 122).
The admitted method also indicates an intent for the pasteurized milk to be used for cultured milk products ([0047]).
The admitted method does not comprise the steps of:
at least partially heating a preheating module with a warm water supply;
harnessing waste heat from at least one waste heat source module with a waste heat control system operable to regulate the waste heat;
at least partially heating the preheating module with the waste heat from the at least one waste heat source module;
urging the raw milk through the preheating module, whereby the raw milk is preheated;
the cooling of the milk as being to a culture temperature of about 86°F; or
culturing bacteria in the cooled pasteurized milk to produce a cultured dairy product.
However, Richter et al. discloses that pasteurized liquids are usually filled into containers in a hot state ([0003]) and that the recovery of waste heat from product cooling for use in heating 
It would have been obvious to one having ordinary skill in the art to modify the admitted prior art method to utilize any surplus waste heat in order to pre-heat any of the starting milk material closer to the temperature necessary for any stage of the process. A skilled practitioner performing a pasteurization process would be motivated to consult Richter in order to optimize the cost of the process as related to energy inputs. Since Richter discloses a general motivation to optimize heat recovery, the capture and re-application of any surplus heat in a pasteurization process would be obvious to a skilled practitioner. Accordingly, the cooling of the pasteurized milk only to a temperature that is desired for a subsequent process would be obvious to a skilled practitioner, such that the cooling of the pasteurized milk to a culture temperature would be obvious. Any remaining waste heat that may be collected from the culture process after fermentation is complete would likewise be obvious to apply to the starting raw milk via a waste heat control system in order to pre-heat it closer to the necessary temperature for pasteurization and utilize heat that would otherwise simply be lost in order to produce an energy-efficient method. The claimed steps of (a) at least partially heating a preheating module with a warm water supply; (b) harnessing waste heat from at least one waste heat source module with a waste heat control system operable to regulate the waste heat; (c) at least partially heating the preheating module with the waste heat from the at least one waste heat source module; and (d) urging the raw milk through the preheating module, whereby the raw milk is preheated would 
As for the culturing step, the admitted method implies the resultant milk is cultured ([0047]), but does not explicitly disclose cooling the milk only to a culture temperature of 86°F or detail a culturing process.
However, Henson et al. discloses a cultured milk product, such as quark or yogurt, (C1, L9-L10) that is pasteurized (C4, L19-L20), wherein “[t]he inoculation step is usually carried out at a temperature best suited for the microorganism in use, for example between 20° and 35°C” (C5, L11-L14).
It would have been obvious to one having ordinary skill in the art to supplement the admitted prior art method with instruction related to the culturing step as taught in Henson et al. A skilled practitioner performing a milk culturing process would be motivated to consult Henson et al. for detailed instruction regarding suitable culture parameters. Since Henson et al. teaches culturing at a temperature in the range of 20-35°C based on the optimal temperature of the microorganism (C5, L11-L14), culturing bacteria in a milk product produced according to the admitted method at a temperature of 86°F (i.e., 30°C) would be obvious to a skilled practitioner.
As for claim 15, Richter discloses the waste heat control system as comprising a control valve (i.e., an adjustable flap) ([0030], [0039]).
As for claim 16, the admitted method discloses urging the milk through a cream separator and/or a degasser after passing through the regeneration module ([0043]).
As for claim 17, the admitted method discloses urging the raw milk through a regeneration module operable to heat the raw milk with surplus heat ([0042]). Though claim 17 requires an initial regeneration module and the main regeneration module, MPEP 2144.04 VI B .
Response to Arguments
Drawings: Replacement drawing sheets of Figs. 1 and 3A are accepted.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-3 and 5-12 over admitted prior art and Richter et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the admitted prior art method and Richter et al. “have different objectives and do not accomplish the same energy savings that are the objective of applicant’s method” (Applicant’s Remarks, p. 4, ¶2).
However, MPEP 2144 IV states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant
Applicant further argued that the admitted prior art method has been in use for about 80 years, which allegedly weights against the obviousness of the present method, as it would have been implemented by this point (Applicant’s Remarks, p. 4, ¶2).
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Richter et al. was published in 2013 and the present application was filed in 2018. Since the claim rejections additionally rely on Richter et al., which was published only about five years prior to the present application, Applicant’s argument that the admitted prior art method has been known for about 80 years is unpersuasive.
Applicant then argued that Richter et al. is intended for “juices and the like” that are packed hot but that the reference does not disclose milk or other dairy products (Applicant’s Remarks, p. 4, ¶4 – p. 5, ¶1). Applicant asserted that Richter et al. is intended to recover waste heat within minutes of its generation, while the claimed method is designed to preheat with external heat in order to specifically preheat the starting milk to material exactly to the culture temperature (Applicant’s Remarks, p. 5, ¶1).
Regarding the types of liquids that are heated, Richter et al. teaches that the method is for flash pasteurizing a “liquid product” (Abstract, [0002]) where waste heat is recovered and reused ([0004]). A skilled practitioner would recognize that the method would apply to any liquid pasteurization process wherein the benefit of recovered heat may be gained, not only to juice according to the narrow interpretation asserted by Applicant.
Further, the general premise disclosed in Richter et al. regarding the recovery of heat generated during a pasteurization method and the return and reapplication of such heat to earlier stages of the heating process ([0005]) would be recognized by a skilled practitioner as having relatively broad applicability in terms of optimizing energy efficiency by recovering and reapplying heat as needed, including administration in a manner necessary to obtain desired degrees of heating at appropriate points in the process. Such applicability would include processes wherein the necessary temperature is required to be at a specific temperature that corresponds with an optimal culture temperature. Applicant’s asserted interpretation of the teaching of Richter et al. improperly narrows the instruction in the reference and is consequently unpersuasive.
The rejections of claims 1-3 and 5-12 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 4 and 13 over admitted prior art, Richter et al., and Henson et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the aim of Henson et al. is different from that of the claimed method, including that the method makes no suggestion of innovative pasteurization methods (Applicant’s Remarks, p. 5, ¶2 – p. 6, ¶2).
However, Henson et al. is relied on merely as a secondary reference for its instruction related to optimal culture temperature for a microorganism and yogurt as a cultured milk product. That the aim of the Henson et al. may not directly correspond with that of the claimed method does not preclude limited reliance on the method for its instruction related to the noted features. Applicant’s arguments are unpersuasive.
Applicant then emphasized that the claimed method optimizes the heat recovery by eliminating excessive cooling of the pasteurized milk that would subsequently necessitate additional re-heating (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶2).
However, Richter et al. states: “it is furthermore known for heating already filled-in product to collect heating and cooling water from individual stages of a bottle cooling tunnel and to return them to individual stages of the bottle cooling tunnel corresponding to the respective temperature of the water employed for spraying the bottles in order to thus employ thermal energy as efficiently as possible” ([0005]). The instruction in Richter et al. regarding an overall aim of optimizing thermal efficiency and returning various water streams to stages that are best suited for utilizing its respective temperatures is considered to render obvious an overall premise of optimizing heat recovery, which would encompass the present method that involved cooling pasteurized milk only to a culture temperature.
Further, MPEP 2144.04 II A indicates that “omission of an element and its function is obvious if the function of the element is not desired”. Omitting a sequence of cooling pasteurized milk beyond a desired temperature and subsequently re-heating to the desired temperature would thus be obvious, where the resultant method would simply involve cooling only to the desired temperature. Applicant’s arguments are thus unpersuasive.
The rejections of claims 4 and 13 have been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 14-17 over admitted prior art, Richter et al., and Henson et al.: Applicant’s arguments have been fully considered but they are not persuasive.
After reasserting differences between processing milk and juice (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶1), Applicant argued that “the method of getting the energy-saving benefits of pre-
Examiner maintains that the asserted distinction between juice and milk processing is insignificant as related to whether Richter et al. may be read as applying to liquids in general rather than specifically to juice, at least because the reference states that the method is for the processing of “a liquid product” (Abstract, [0002]).
Further, any method of modifying a heating/cooling protocol in order to optimize the efficiency related to heating/cooling costs would be obvious according to the present analysis, including the method claimed by Applicant involving cooling only to the degree necessary to reach the culture temperature. Applicant’s arguments are unpersuasive.
The rejections of claims 14-17 have been maintained herein.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claims 1-17 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793